February 8,2015

Kenneth crissup
#1258732

Michaels     Unit

2664    t'M 205-4

Tennessee Colony Tx,75386

RE:    Kenneth Crissup V. William Stephens      ,Zt A
       Appellat iSi umber:   12-15-0002 7-CV


Dear    Clerk:

              Please find enclosed a motion to amend the Notice of appeal
co include a jurisdictional statement.         1 have also enclosed the requested
docketing statement.I was unabie to utilize che         forms you provided cue
to having no access to a copy machine.Being indigent/TDCJ does net provide
access co a copy machine.If yoe require the forms be used,please provide
me    with additional copies,3,and I will promptly return them completed.
I would request that the Court Grant an extention            of time in order to
complete and return the froius if required.


     If there ae any otner filings requirements tnat I have overlooked,please
contact me at the above address and I will promptly respond.




                                                 Sincerely



                                                  ?'

                                                 Kenneth Crissup
                                                                      FILED IN COURT OF APPEALS
                        IN THE TWELFTH COURT OF APPEAL^ 12th Court of AgpealsJJi^rict
                             FOR      THE   STATE    OF   TEXAS


KENNETH      CRISSUP

     APPELLANT

V.                                             §                       CATHY S. LU5K,
                                               y CASE NUMBER:         ^-15-00027-GV '

WILLIAM      STEPHENS,ST    AL
                                                    TRIAL   COURT   NUMBER:    34<   261
     APPELLEE




                           MOTION     TO    AMEND    INFORMATION




TO   THE    HONORABLE   JUDGE    OF   SAID    COURT:


           COMES NOW,Appellant,Kenneth Crissup,does hereby move

the Court      to amend his Notice of Appeal                in   the above referenced

matter to establish the Court's jurisdiction,and shwos the following:

           The above refernced Trial court number had a final judgment entered

by the 349 Th District Court,entarred on October 27,2014.Appellant

requested the Trial Court issue findings of facts and conclusions

of   law on Novemoer       5,2015.To date           no sucn answer has        been received.

On January 29,2015,Appellant mailed to the Court a Notice of Appeal.

This case was litigated in Anderson County,Texas.The 349 th District

Court was the appropriate venue.The Twelfth Court of Appeals has

jurisdiction fro Appeals from the 349 TH District Court.

           Pursuant to the Rules of Appellate Procedure,This Court is

tne appropriate venue and has jurisdiction.

           " The tiling of a Notice of Appeal invokes the Court of Appeals

jurisdiction" Olivo V. State 918 S.W.2d,519,522( TCA 1996).

                                                PRAYER


           Therefore,Premises Considered,Appellant would ask the

Court to assert jurisdiction as a matter of. law and amend his
Notice cf Appeal                to    include this jurisdictional statement.


            RESPECTFULLY             SUBMITTED   THIS         DAY OF   FEBRUARY,2015.




                                                              &>*t